Citation Nr: 1635258	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from March 1964 to March 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded for further development in March 2013.  

The issue of entitlement to a higher evaluation for service-connected sensory neuropathy of the left (minor) hand with degenerative joint disease of the 5th interphalangeal joint appears to have been raised by the record in a VA Form 21-4142, dated July 23, 2014.  See also Appellant's Post-Remand Brief dated May 27, 2016.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. 
§§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and other documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left hand disability renders him unemployable and that he is therefore entitled to TDIU.  The current evidence of record does not enable the Board to properly assess the claim, therefore further development is warranted.  

When the Board remanded the TDIU claim in March 2013, it did so for primarily procedural considerations, and directed that the AOJ develop the claim only as it deemed necessary.  In this regard, the record reflects that in addition to providing the Veteran additional notice regarding his TDIU claim under the Veterans Claims Assistance Act of 2000, the AOJ furnished the Veteran VA examinations in September 2014 for his service-connected disabilities.  

Although the VA peripheral nerve examination provides useful information regarding functional impact, it did not elicit significant information regarding the Veteran's employment and education history.  The Board thus finds that the evidence of record is insufficient to adjudicate the claim, especially given the Veteran's assertion that he was laid off or forced to retire because of occupational limitations related to left hand symptoms including weakness, pain and loss of grip strength.  Consequently, the Veteran should be afforded a VA social and industrial survey in order to ascertain the functional impact of his service-connected left hand disability and depressive disorder (both singularly and cumulatively) on his ordinary activities, to include his ability to work.

The Board also notes that the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  However he may still warrant entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  However the authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  Id.  Because the Board does not have this authority, should the Veteran continue to fail to meet the criteria for a schedular TDIU, the claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after September 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records that are not already of record.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that he experiences as a result of his service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

The surveyor should address the functional effects of each of the service-connected disabilities, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected left hand disability and depressive disorder.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the survey report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of whether any employment has been marginal, rather than substantially gainful.  A specific and thorough determination should be made as to whether referral to the Director of the Compensation Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), if appropriate.  If referral of this matter to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted, a complete and detailed explanation shall be provided.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

